Ludeling, C. J.
A motion to dismiss this appeal has been made on the grounds, that having taken a suspensive appeal and having failed to file tho record seasonably, tho appellant can not take a devolutive, appeal, after the dismissal of the first appeal.
The first appeal was dismissed, because tho record • was not filed, until more than three judicial days after the return day. The appellant contends, however, that inasmuch as the appeal was dismissed on motion of the appellee, it can not be said that the appellant abandoned Ills appeal, and therefore the right to a devolutive appeal may still be exercised. Wo can not assent to this proposition. “When a party fails to take tlie necessary steps to prosecute his appeal, lie will be considered as having abandoned it, in the sense and meaning of article 594 of tho Code of Practice, and will not be allowed to renew it.” 1 R. 100. “When a suspensive appeal has been dismissed on account of the failure to file the record withiu three judicial days afeer the return day, the appellant can not afterward take a devolutive appeal from the same judgment.” 4 An. 30, Ducannau v. Levistones, 3 An. 245 j 4 La. 41; 9 An. 39.
It is therefore ordered that tho appeal be dismissed with costs.